Citation Nr: 0710203	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  00-00 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an initial rating in excess of 20 percent 
for the residuals of injury of the right lower leg with 
traumatic arthritis, tender scar, and limitation of motion of 
the right ankle.

3.  Entitlement to an initial rating in excess of 10 percent 
for the residuals of fracture left tibula and fibula.

4.  Entitlement to an initial rating in excess of 10 percent 
for the residuals of fracture of the lumbosacral spine.  

5.  Entitlement to service connection for the residuals of 
fracture of the cervical spine; left elbow condition; and 
collapsed lung. 




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and NS


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1967 to March 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in March 2001.  This matter was 
originally on appeal from an August 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied service connection 
for hepatitis C.

In September 2006, the veteran testified at a travel Board 
hearing held before the undersigned.  A transcript of the 
proceeding has been associated with the veteran's claims 
folder.

As discussed in more detail in the REMAND below, the Board 
finds that the only claim properly on appeal in this case is 
the veteran's claim for service connection for hepatitis C.  
While the veteran filed a timely notice of disagreement (NOD) 
from the RO's denial of his increased rating and service 
connection claims in a June 1974 decision, (the other listed 
issues above), the RO did not issue a statement of the case 
(SOC).  Consequently, the veteran was able to initiate, but 
not perfect, an appeal to those issues.

The veteran's Social Security Administration records indicate 
that the veteran is receiving disability benefits due to the 
residuals of a service-connected injury, right ankle mortis 
fused, and due to affective/mood disorder.  In light of the 
fact that these records indicate that the veteran may be 
unemployable due in part to his service-connected disability, 
these records raise an informal claim for a total disability 
rating based on individual unemployability (TDIU), which is 
REFERRED to the RO for initial action.  In addition, the 
December 2004 outpatient treatment record from Hope 
Counseling Centers contained within the veteran's Social 
Security records indicates that the veteran was diagnosed 
with PTSD which is attributed to the effects of a severe 
accident during his period of military service.  Because 
these records clearly indicate that the veteran has a current 
diagnosis of PTSD which is due to an accident during military 
service, this issue is REFERRED to the RO for initial action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Unfortunately, despite the extensive procedural history of 
this case, it must again be remanded.  

At the September 2006 hearing in St. Petersburg, Florida, the 
veteran asserts that he developed hepatitis C as a result of 
multiple in-service and out of service blood transfusions 
necessitated by his service-connected post-operative right 
leg fracture residuals.  In a July 2005 Statement, the 
veteran requested that VA obtain all of his VA medical 
records from 1968 to the present.  In particular, the Board 
notes that at the September 2006 travel Board hearing, the 
veteran reported that he had had numerous surgeries at 
military or VA facilities within five years after he was 
discharged from active duty service which required blood 
transfusions.  The veteran reported that this treatment 
occurred at numerous VA facilities, including the Gainsville 
VAMC, the Tampa VAMC, and the St. Petersburg VAMC.  VA 
treatment records in the veteran's claims file also indicate 
that he was treated at the Bay Pines VAMC.  In light of the 
fact that these records could verify whether the veteran 
received blood transfusions as a result of post-service 
surgeries related to the residuals of his service-connected 
injuries and in view of the fact that it is unclear whether 
the veteran's records were ever requested in their entirety 
from these VA facilities, the RO should request these 
records.  In addition, at the September 2006 hearing the 
veteran reported that he had received private treatment from 
a Dr. Tillman and a Dr. Baker.  VA should obtain all relevant 
VA and private treatment records which could potentially be 
helpful in resolving the veteran's claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).

Further, it is unclear whether the veteran received a 
hepatitis risk factor questionnaire.  The Board points out 
that risk factors for hepatitis C include intravenous (IV) 
drug use, blood transfusions before 1992, hemodialysis, 
intranasal cocaine, high-risk sexual activity, accidental 
exposure while a health care worker, and various kinds of 
percutaneous exposure such as tattoos, body piercing, 
acupuncture with non-sterile needles, shared toothbrushes or 
razor blades.  VBA Letter 211B (98-110) November 30, 1998.  
In order to make sure that the veteran's risk factors are 
fully considered, the RO should send the veteran a hepatitis 
risk factor questionnaire.

Finally, a June 1974 RO rating decision granted service 
connection for the residuals of injury of the right lower leg 
with traumatic arthritis, tender scar, and limitation of 
motion of the right ankle with a 20 percent rating; granted 
service connection for the residuals of fracture left tibula 
and fibula with a 10 percent disability rating; granted 
service connection for the residuals of fracture of the 
lumbosacral spine with a 10 percent disability rating; and 
denied service connection for the residuals of fracture of 
the cervical spine, left elbow, and collapsed lung.  In 
October 1974, the veteran submitted a notice of disagreement 
(NOD) to the June 1974 RO decision.  These claims must be 
remanded to allow the RO to provide the veteran with a 
statement of the case (SOC) on these issues.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 
Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-
92).  However, the issues will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  Ask the veteran to sign a release 
authorizing VA to request his clinical 
treatment records from Dr. Tillman and 
Dr. Baker from March 1971 to the present.  
If the request for records is not 
successful, notify the veteran of that 
fact and provide him an opportunity to 
obtain the records and submit them.  

2.  The RO should obtain the veteran's 
complete VA medical records from the 
Gainsville VAMC, the Tampa VAMC, the St. 
Petersburg VAMC, and the Bay Pines VAMC.  
In particular, the RO should obtain any 
treatment received by the veteran from 
March 1971 to 1977.  In addition, the RO 
should obtain any recent medical records 
from these facilities.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if the 
records are not available.  

3.  The RO should also send the veteran a 
hepatitis risk factor questionnaire.

4.  Provide the veteran and his 
representative a statement of the case as 
to the issues of entitlement to an 
initial rating in excess of 20 percent 
for the residuals of injury of the right 
lower leg with traumatic arthritis, 
tender scar, and limitation of motion of 
the right ankle; entitlement to an 
initial rating in excess of 10 percent 
for the residuals of fracture left tibula 
and fibula; entitlement to an initial 
rating in excess of 10 percent for the 
residuals of fracture of the lumbosacral 
spine; and entitlement to service 
connection for the residuals of fracture 
of the cervical spine, left elbow, and 
collapsed lung.  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of these issues to the 
Board. See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claims should 
not be certified to the Board.  If so, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.

5.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the veteran's claim for service 
connection for hepatitis C should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.
     
The purpose of this remand is to assist the veteran with the 
development of his claim.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369  
(1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).






